 

 

Exhibit 10.3

November 8, 2013

General Lease Agreement

This lease agreement is signed by and between DASHEN  BUILDING
HAWASSA/Nationality ETHIOPIAN/ Address:

S.S. N/P/Hawassa city Kebele 4 Office No. Addis, Owner of the leased  Office
Space under this agreement

 (hereinafter referred to as the “LESSOR”) of the One part. And Mr. Michael
Tesfaye Wuhib (Nationality Ethiopian)

legal representative of Axiom Corporation Address: A.A. N/S/Bole Sub city Woreda
3 House No. 229

Passport No ___________ (hereinafter referred to as the “LESSEE”) of the other
part.

 

WHEREAS, the Lessee is interested and capable to rent the said office space,

NOW, therefore, In consideration of the covenants and mutual benefits, Lessor
and Lessee hereby agree as follows:

1.       DURATION OF THE LEASE AGREEMENT

Initial Period

The initial period of this lease shall be for a period of One year/1 year/.

Extension of the lease period

1.2.1 This lease may be extended by the agreement of the Lessor and Lessee.

1.2.2 Lessee shall make a written request to Lessor if he intends to extend the
Lease agreement; such request shall be made by the Lessee one month /1 month/
before the expiry of the lease period.

1.2.3 Lessor shall respond to the request within fifteen /15/ days of receipt of
the extension request, extension of the lease period can be effective with
consent of the Lessor and Lessee.

2. RENTAL RATE

The monthly rent due and payable to the lessor by lessee shall be Birr 5,985.00 
(Five Thousand Nine Hundred Eighty Five Birr Only) Not  to IncludeVAT per month
Lessor shall collect the VAT from the Lessee every month and handover the
collection to the revenue office.

3. PAYMENT OF RENT

The Lessee shall pay the initial 6 month payment Birr 35,910.00  (Thirty Five
Thousand Nine Hundred and Ten Birr Only) on the day signing and notarizing of
this Lease Agreement. The Lessor shall issue invoice to the Lessee with the same
rent amount. The following payment shall follow the same manner.

4. FORCE MAJEURE

  Either party shall not be liable for non- performance due to force majeure as
defined in the Civil Code of Ethiopia of 1960.  

--------------------------------------------------------------------------------

 

5. RIGHTS AND DUTIES OF LESSOR AND LESSEE

5.1 The Lessor shall have the right to monitor whether the Lessee is using the
office for appropriate purpose in accordance with the Agreement.

5.2 The Lessor should guarantee that the office is private property and shall
not be mortgaged or under auction.

5.3 The Lessee shall have the right to set up and fix advertisement boards on
the outside fence.

    5.4 The Lessee shall have the right to set up and fix advertisement boards
on the outside fence.

5.5 The Lessee shall pay all taxes and dues emanating from its business
activities.

5.6 The Lessee shall pay any utility bills such as electricity and water bills.
Lessee shall provide a copy of receipt to lessor every month. The Lessee shall
pay all bills payable by the lessee during this Lease Agreement.

    5.7 The Lessee shall be responsible for damage to property or injures or
death to any person(s) caused as a result of accidents, fire or any other
similar cases emanating within the office due to the Lessee’s negligence.

   5.8 The Lessee shall take full possession of any additional items added for
improvement to include: Power Generator, Electrical Panel Upgrade, and Water
Tanker etc…

6. Termination of contract

 This contract may be terminated by one of the following reasons:-

 A. When the period of the contract is ended.
 B. If the parties fail to fulfill their duties
 C. If both the parties agree to terminate the contract 

 

 

 

 

2

--------------------------------------------------------------------------------

 

[x14011321301200.jpg]

 

3

--------------------------------------------------------------------------------

